Citation Nr: 1536048	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-23 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for fecal incontinence, to include as secondary to service-connected hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to August 1999. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Veteran underwent a VA examination of the rectum, which proved inconclusive as to whether her complaints of the fecal incontinence, beginning in November 2009, were related to service-connected hepatitis C, to include any medications she took to manage that disability.  However, the examiner failed to consider other plausible causes for the fecal incontinence including other service-connected disabilities such as the Veteran's service-connected fibromyalgia.  Therefore, another examination should be undertaken to address whether there is an etiological relationship between fecal incontinence and the Veteran's service, to include any service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Central Texas VA Health Care System since June 2012.  

2.  Schedule the Veteran for an examination. All necessary tests should be performed.  The examiner is asked to address the following: 

* Is fecal incontinence shown?
* Is fecal incontinence associated with any underlying pathology?
* Is it at least as likely as not that fecal incontinence was caused or aggravated by any of the Veteran's service-connected disabilities including hepatitis C, the medication taken to treat hepatitis C, and/or fibromyalgia, or is it otherwise causally related to service?

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

